Motion Granted and Order filed October 30, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00469-CR
                                  ____________

                       ANDREW SCOTT PARKE, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 230th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1202736


                                     ORDER

      The clerk’s record was filed June 4, 2012. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The
record does not contain appellant’s indictment filed on or about April 24, 2009.
Appellant’s motion to supplement the record is GRANTED.

      The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before November 16, 2012, containing appellant’s indictment filed on or about
April 24, 2009.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                        PER CURIAM




                                               2